Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTIONThis is a response to the application filed on 11/6/2020.Claims 1-10	=	canceled
Claims 11-20 	=	allowed. 

Reasons for Allowance 
The following is an examiner's statement of reasons for allowance: 
Claims 11-20 are allowed because the prior art does not teach or suggest an alternating voltage charging device for a vehicle, and a method of use, having combinations of elements in the claims including, among other limitations, the following features in independent device claim 11 and similarly recited independent method claim 19: 
At least one first DC link capacitor connected between said rectifier and said accumulator terminal; 
At least one second DC link capacitor; 
A switch device for connecting said at least one second DC link capacitor to said at least one first DC link capacitor; 
Said switch device being configured to connect said first and second DC link capacitors in parallel in a first switch state, and to connect said first and second DC link capacitors in series in a second switch state.

Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issue

Correspondence Information 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Paul Dinh whose telephone number is 571-272-1890. If attemptsto reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jack Chiang canbe reached on 571-272-7483. The fax number for the organization where this application orproceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the PatentApplication Information Retrieval (PAIR) system. Status information for publishedapplications may be obtained from either Private PAIR or Public PAIR. Status informationfor unpublished applications is available through Private PAIR only. For more informationabout the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on accessto the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). 
/PAUL DINH/            Primary Examiner, Art Unit 2851